AO 450 (Rev. 5/85) Judgment in a Civil Case




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


CATERINA SCHMIDT,

                               Plaintiff,
                                                           JUDGMENT IN A CIVIL CASE
                     v.                                       Case No. 18-C-223

HOME WARRANTY ADMINISTRATORS, INC.
d/b/a CHOICE HOME WARRANTY; and
DOES 1-10, inclusive,

                               Defendant.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

       IT IS HEREBY ORDERED AND ADJUDGED that default judgment is granted in
favor of Plaintiff, Caterina Schmidt and against Defendant, Home Warranty Administrators, Inc.
d/b/a Choice Home Warranty in the amount of Ninety-one Thousand Five Hundred Dollars
($91,500.00) for damages, pursuant to 47 U.S.C. § 227.


                                              Approved:   s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court
          Dated: April 22, 2019

                                                          STEPHEN C. DRIES
                                                          Clerk of Court

                                                          s/ Lori Hanson
                                                          (By) Deputy Clerk




      Case 1:18-cv-00223-WCG Filed 04/22/19 Page 1 of 1 Document 18
